Citation Nr: 0416991	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  The propriety of the initial 70 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 5, 
2002 for the grant of service connection for PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The issue of entitlement to an effective date earlier than 
February 5, 2002 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran's PTSD is manifested by symptoms productive 
of a disability picture that most nearly approximates that of 
total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Review of the record reveals that service connection for PTSD 
was denied in June 1987 because a diagnosis of the disorder 
was not shown be the evidence then of record.  

The veteran submitted the instant claim in February 2002.

VA outpatient treatment records show that the veteran has 
been seen on a regular basis for counseling sessions prior to 
and during the pendency of this appeal.

A VA psychological examination was conducted in March 2002.  
The examiner noted a long history of mental health treatment, 
with records beginning in 1984.  He indicated that an early 
evaluation resulted in diagnoses of intermittent explosive 
disorder, antisocial personality disorder and marijuana 
abuse.  He noted that from 1984 to 1988 the veteran had 
attended a number of sessions in the VA mental health clinic, 
and that during that period his diagnosis had been changed to 
psychosis.  He observed that an October 1986 clinical report 
indicated a diagnosis of PTSD.  The veteran denied having 
ever been psychiatrically hospitalized.  

The examiner indicated that the severity, frequency and 
duration of the veteran's symptoms had been fairly severe 
since the beginning, although the veteran had managed to 
overcome his trouble with alcohol and had been married for 25 
years to his second wife.  He noted that the veteran had to 
deal with negative stimulation on a frequent basis, which 
increased his symptoms.  

The examiner commented on the veteran's extensive history of 
violence and assaultive behavior, as well as several suicide 
attempts.  The veteran noted that he saw his family 
infrequently.  On mental status examination, the  veteran was 
cooperative throughout the clinical interview.  He varied 
widely on the range and intensity of his affective processes.  
He was no affectively stable and became labile at times.  He 
appeared to have difficulty with his short-term memory and 
concentration.  He reported regular panic attacks.  

The examiner noted the veteran's long history of depression, 
depressed mood and anxiety.  He also indicated that the 
veteran had a serious problem with impaired impulse control, 
which had impacted critically on his daily life.  He also 
noted a longstanding sleep impairment.  The examiner 
concluded that the veteran met the criteria for PTSD and had 
for many years.  

The diagnoses were those of chronic PSTD and history of 
alcohol abuse.  The examiner assessed the veteran's Global 
Assessment of Functioning (GAF) as 41, explaining that such 
score was indicative of serious impairment.  He opined that 
the veteran's GAF at times had fallen as low as 20 at times 
when he was in danger of hurting himself or others.  

A July 2002 letter from the veteran's VA treatment providers 
indicated that the veteran had an extensive history of 
interpersonal and occupational functioning impairment, as 
well as problems with reality testing, all due to Vietnam 
combat trauma.  

The letter described the veteran's co-dependent relationship 
with his wife of 25 years, who continuously intervened to 
change the veteran's behavior.  Panic attacks, impaired 
impulse control, affective instability were also identified.  
The veteran's impulse control problem was noted to cause 
problems in every area of his ability to work and interact 
with others.  

The letter also indicated that the veteran experienced 
dissociative states, and that at those times his attention 
and concentration were severely compromised.  The authors 
concluded that the veteran's impairments resulted in a 
totally disabling condition.  

An additional VA psychological examination was performed in 
February 2004.  The examiner noted that the veteran remained 
involved with various VA mental health providers.  The 
veteran's history was reviewed.  He reported nightmares at 
least every other night and sleep disturbance on a nightly 
basis.  He endorsed flashbacks and panic attacks.  He 
complained of problems with irritability and anger.  

The examiner noted that such symptoms had resulted in 
assaultiveness and had limited the veteran's effectiveness in 
both interpersonal and vocational levels.  The veteran denied 
having close friends.  He reported that he had not worked for 
approximately 10 years, and that his work history had been 
sporadic due to frequent outbursts of fighting and anger.  

On mental status examination, the veteran's eye contact was 
limited.  He engaged in no spontaneous conversation.  

The examiner noted that the veteran experienced some 
dissociative state when he experienced flashbacks or was 
having a bad day.  The diagnosis was that of PTSD.  

The examiner opined that the veteran continued to experience 
severe, chronic symptomatology and that such would continue 
to have a pronounced negative impact on his interpersonal 
relationships and his ability to maintain any type of 
vocational or occupational position.  

The examiner assessed the veteran's GAF as 35.  He concluded 
that the veteran should be considered unemployable due to his 
poor interactions with others and the potential to seriously 
harm another individual.



II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim of entitlement to an 
initial rating higher than 70 percent for PTSD.  Therefore, 
no further development is required to comply with VCAA or the 
implementing regulations.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Having carefully reviewed the record in this case, the Board 
concludes that the evidence demonstrates a level of 
occupational and social impairment that more nearly 
approximates total than that required for a 70 percent 
evaluation.  

As discussed hereinabove, two VA psychiatric examinations 
resulted in diagnoses of chronic, severe PTSD.  The March 
2002 examiner indicated that the veteran's PTSD caused 
serious impairment and assess the veteran's GAF score as 41.  

The February 2004 examiner indicated that the veteran 
experienced serious interference with his social and 
occupational functioning and assessed the veteran's GAF score 
as 35, supporting those findings of serious impairment.  

He noted that the veteran's symptoms rendered him 
unemployable.  He has significant sleep problems of 
longstanding duration, as well as flashbacks, panic attacks 
and outbursts of anger.  

Accordingly, the Board concludes that a 100 percent rating is 
warranted for the veteran's PTSD.  



ORDER

An initial rating of 100 percent for PTSD is granted, subject 
to the criteria governing the payment of monetary benefits.  





REMAND

As an initial matter, the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
claim of entitlement to an earlier effective date.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board observes that the veteran has not been provided 
with the required notice with regard to his claim of 
entitlement to an earlier effective date.  

In this regard the Board notes that VCAA applies to an 
earlier effective date claim, and VA must advise the veteran 
that evidence of an earlier-filed claim can be presented.  
See Huston v. Principi, 17 Vet. App. 195 (2003).  

The Board also concludes that the RO should consider the 
matter of an effective date earlier than February 5, 2002 in 
light of the favorable decision hereinabove.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue of entitlement to an 
effective date earlier than February 5, 
2002 that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Then, the RO should readjudicate the 
issue of entitlement to an effective date 
earlier than February 5, 2002.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



